                                                           Honorable Thomas Zilly

           UNITED STATES DISTRICT COURT
      WESTERN DISTRICT OF WASHINGTON, SEATTLE

UNITED STATES OF AMERICA,              )
                                       ). No. CR17-135 TSZ
                        Plaintiff,     )
                                       )
                                       ) ORDER TERMINATING
                                       ) SUPERVISED RELEASE
                v.                     )
                                       )
STEVEN THOMPSON,                       )
                                       )
                         Defendant.     )
                                       )

       The Court, having considered the Defense Motion for Early Termination of

Supervised Release, docket no. 341, and good cause having been shown, GRANTS

the motion. The supervised release previously ordered is hereby terminated.

       Dated this 30th day of January, 2020.




                                           A
                                           Thomas S. Zilly
                                           United States District Judge



Presented by:


/s/ Michael Nance
Defense Attorney
